John Hancock Funds II Supplement dated August 17, 2010 to the Prospectus dated April 30, 2010 John Hancock Retirement Distribution Portfolio John Hancock Retirement Rising Distribution Portfolio As of August 17, 2010, Don Rich is a portfolio manager for the John Hancock Retirement Distribution Portfolio and John Hancock Retirement Rising Distribution Portfolio. The following information supplements the portfolio manager information in the Fund Summary section of the Prospectus: Don Rich Vice President and Portfolio Manager Portfolio Manager of the fund since 2010 The following information supplements the portfolio manager information in the Fund
